EXHIBIT 10b


EXECUTION VERSION


AMENDMENT AND WAIVER
AMENDMENT AND WAIVER (this “Amendment and Waiver”), dated as of June 20, 2019,
to the FIVE YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of September 29, 2011, among BRISTOL-MYERS SQUIBB COMPANY,
a Delaware corporation (the “Company”), the BORROWING SUBSIDIARIES (as defined
in the Credit Agreement) party thereto, the lenders party thereto (the
“Lenders”), certain Agents, JPMORGAN CHASE BANK, N.A., as Administrative Agent
(in such capacity, “JPMCB”), and CITIBANK, N.A., as Administrative Agent (in
such capacity, “CBNA”; JPMCB and CBNA are referred to herein individually as an
“Administrative Agent” and collectively as the “Administrative Agents”) and as
competitive advance facility agent.
W I T N E S S E T H:
WHEREAS, the Company has requested that the Lenders agree to waive certain
provisions of the Credit Agreement as set forth herein;
WHEREAS, ‎Section 8.7 of the Credit Agreement permits the Credit Agreement to be
amended from time to time by the Company and the Required Lenders; and
WHEREAS, the Company and the Required Lenders desire to amend the Credit
Agreement on the terms set forth herein;
NOW, THEREFORE, it is agreed:
Section 1.Defined Terms.
Capitalized terms used but not defined herein shall have the meaning assigned to
such terms in the Credit Agreement.
Section 2.Waiver.
Notwithstanding anything to the contrary contained in ‎Section 2.5(a) of the
Credit Agreement, solely with respect to the anniversary of the Effective Date
occurring on September 29, 2019, the Company may submit an Extension Letter on
or prior to May 31, 2019 requesting an extension of the Maturity Date to
September 29, 2023.
Section 3.Amendment.
Effective as of the Amendment and Waiver Effective Date, the Credit Agreement
(excluding the Schedules and the Exhibits thereto, which shall continue to be
the Schedules and Exhibits under the Credit Agreement, as amended hereby) is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex I hereto.




--------------------------------------------------------------------------------






Section 4.Conditions to Effectiveness of Amendment and Waiver.
This Amendment and Waiver shall become effective on the date on which CBNA (or
its counsel) shall have received from the Company and the Required Lenders
either (a) a counterpart of this Amendment and Waiver signed on behalf of such
party or (b) written evidence satisfactory to CBNA (which may include email or
facsimile of a signed signature page of this Amendment and Waiver) that such
party has signed a counterpart of this Amendment and Waiver (such date, the
“Amendment and Waiver Effective Date”).
CBNA shall notify the Company and the Lenders of the Amendment and Waiver
Effective Date, and such notice shall be conclusive and binding absent manifest
error.
Section 5.Effects on Loan Documents.
This Amendment and Waiver shall constitute a “Loan Document” for purposes of the
Credit Agreement and the other Loan Documents. From and after the Amendment and
Waiver Effective Date, all references to the Credit Agreement and each of the
other Loan Documents shall be deemed to be references to the Credit Agreement as
amended and waived by this Amendment and Waiver. Except as expressly amended or
waived pursuant to the terms hereof, all of the representations, warranties,
terms, covenants and conditions of the Loan Documents shall remain unamended and
not waived and shall continue to be in full force and effect. The execution,
delivery and effectiveness of this Amendment and Waiver shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents.
Section 6.Miscellaneous.
(a)    The Company represents and warrants to the Lenders and the Administrative
Agents that (i) the representations and warranties set forth in ‎Article III of
the Credit Agreement are true and correct in all material respects on the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct as of such earlier date and (ii) no Default or Event of
Default exists on the Amendment and Waiver Effective Date.
(b)    This Amendment and Waiver may be executed in multiple counterparts, each
of which shall constitute an original but all of which taken together shall
constitute but one contract. A counterpart hereof, or signature page hereto,
delivered to the Administrative Agent by facsimile or e-mail shall be effective
as delivery of an original manually-signed counterpart.
(c)    The provisions of Sections ‎8.5, ‎8.11, ‎8.13 and ‎8.14 of the Credit
Agreement are incorporated herein by reference as if fully set forth herein,
mutatis mutandis.


2

--------------------------------------------------------------------------------






Section 7.Applicable Law.
THIS AMENDMENT AND WAIVER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.


[Signature pages follow]




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be duly executed by their respective authorized officers as of the day and year
first above written.
BRISTOL-MYERS SQUIBB COMPANY
By:
/s/ Jeffrey Galik
 
 
Name: Jeffery Galik
 
 
Title: Senior Vice President and Treasurer
 



By:
/s/ William Szablewski
 
 
Name: William Szablewski
 
 
Title: Assistant Treasurer
 



[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------






CITIBANK, N.A., as Administrative Agent
and as a Lender
 
 
 
By:
/s/ Richard Rivera
 
 
Name: Richard Rivera
 
 
Title: Vice President
 





[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender


 
 
 
By:
/s/ Joseph M. McShane
 
 
Name: Joseph M. McShane
 
 
Title: Vice President
 





[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
BANK OF AMERICA, N.A.
 
 
 
 
By:
/s/ Darren Merten
 
 
Name: Darren Merten
 
 
Title: Vice President
 





[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
BNP Paribas
 
 
 
 
By:
/s/ Brendan Heneghan
 
 
Name: BRENDAN HENEGHAN
 
 
Title: Director
 
 
 
 
 
By:
/s/ Ade Adedeji
 
 
Name: Ade Adedeji
 
 
Title: Director
 





[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
Mizuho Bank, Ltd.
 
 
 
 
By:
/s/ Tracy Rahn
 
 
Name: Tracy Rahn
 
 
Title: Authorized Signatory
 
 
 
 
 
For any institution requiring a second signature line:
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 







[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
MORGAN STANLEY BANK, N.A.
 
 
 
 
By:
/s/ Michael King
 
 
Name: Michael King
 
 
Title: Authorized Signatory
 







[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------








MUFG Bank Ltd.
 
 
 
 
By:
/s/ David Meisner
 
 
Name: David Meisner
 
 
Title: Vice President
 







[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Jordan Harris
 
 
Name: Jordan Harris
 
 
Title: Director
 











[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
BARCLAYS BANK PLC
 
 
 
 
By:
/s/ Ronnie Glenn
 
 
Name: Ronnie Glenn
 
 
Title: Director
 













[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------






Name of
 
 
 
Institution:
 
Credit Suisse AG, Cayman Island Branch
 
 
 
 
By:
/s/ Judith Smith
 
 
Name: Judith Smith
 
 
Title: Authorized Signatory
 
 
 
 
 
By:
/s/ Lingzi Huang
 
 
Name: Lingzi Huang
 
 
Title: Authorized Signatory
 





[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
Institution:
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
 
 
By:
/s/ Ming K. Chu
 
 
Name: Ming K. Chu
 
 
Title: Director
 
 
 
 
 
For any institution requiring a second signature line:
 
 
 
 
By:
/s/ Virginia Cosenza
 
 
Name: Virginia Cosenza
 
 
Title: Vice President
 





[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
GOLDMAN SACHS BANK USA
 
 
 
 
By:
/s/ Anni Carr
 
 
Name: Anni Carr
 
 
Title: Authorized Signatory
 









[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
HSBC Bank USA, N.A.
 
 
 
 
By:
/s/ Iain Stewart
 
 
Name: Iain Stewart
 
 
Title: Manging Director
 
 
 
 
 
For any institution requiring a second signature line:
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 







[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
Standard Chartered Bank
 
 
 
 
By:
/s/ Daniel Mattern
 
 
Name: Daniel Mattern
 
 
Title: Associate Director
 
 
Standard Chartered Bank
 







[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------






Banco Santander, S.A.
 
 
 
 
By:
/s/ Lucas Videla
 
 
Name: Lucas Videla
 
 
Title: Executive Director
 
 
 
 
By:
/s/ Pablo Tarrio
 
 
Name: Pablo Tarrio
 
 
Title: Attorney
 





[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
The Bank of New York Mellon
 
 
 
 
By:
/s/ Clifford A. Mull
 
 
Name: Clifford A. Mull
 
 
Title: Director
 
 
 
 
 
For any institution requiring a second signature line:
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 





[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
The Northern Trust Company
 
 
 
 
By:
/s/ Andrew D Holtz
 
 
Name: Andrew D Holtz
 
 
Title: Senior Vice President
 
 
 
 
 
For any institution requiring a second signature line:
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 





[Signature Page to Amendment to Bristol-Myers Squibb 2011 Credit Agreement]

--------------------------------------------------------------------------------






Annex I
[Credit Agreement]







--------------------------------------------------------------------------------





ANNEX I


Conformed for 2019 Amendment


$1,500,000,000
FIVE YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT
Among
BRISTOL-MYERS SQUIBB COMPANY,
THE BORROWING SUBSIDIARIES,
THE LENDERS NAMED HEREIN,
BANK OF AMERICA, N.A.
as Syndication Agent,
BNP PARIBAS
and
THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agents,
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
and
CITIBANK, N.A.,
as Administrative Agent
Dated as of September 29, 2011





J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BNP PARIBAS SECURITIES CORP. and RBS SECURITIES INC.

as Joint Lead Arrangers and Bookrunners





--------------------------------------------------------------------------------










TABLE OF CONTENTS
 
Page
 
 
 
 
ARTICLE I Definitions
1
 
 
SECTION 1.1.   Defined Terms
1
SECTION 1.2.   Classification of Loans and Borrowings
1820
SECTION 1.3.   Terms Generally
1820
SECTION 1.4.   Accounting Terms; GAAP
1921
SECTION 1.5.   Other Interpretive Provisions
21
SECTION 1.6.   LIBO Screen Rate Discontinuation
21
 
 
ARTICLE II The Credits
1922
 
 
SECTION 2.1.   Commitments
1922
SECTION 2.2.   Loans and Borrowings
1923
SECTION 2.3.   Requests for Revolving Borrowings
2023
SECTION 2.4.   Competitive Bid Procedure
2124
SECTION 2.5.   Extension of Maturity Date
2327
SECTION 2.6.   Funding of Borrowings
2528
SECTION 2.7.   Interest Elections
2528
SECTION 2.8.   Termination and Reduction of Commitments
2730
SECTION 2.9.   Repayment of Loans; Evidence of Debt
2730
SECTION 2.10.   Prepayment of Loans
2831
SECTION 2.11.   Fees
2832
SECTION 2.12.   Interest
2932
SECTION 2.13.   Alternate Rate of Interest
3033
SECTION 2.14.   Increased Costs
3033
SECTION 2.15.   Break Funding Payments
3235
SECTION 2.16.   Taxes
3235
SECTION 2.17.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs
3639
SECTION 2.18.   Mitigation Obligations; Replacement of Lenders
3840
SECTION 2.19.   Borrowing Subsidiaries
3841
SECTION 2.20.   Prepayments Required Due to Currency Fluctuation
3942
SECTION 2.21.   Defaulting Lenders
4043
 
 
ARTICLE III Representations and Warranties
4043
 
 
SECTION 3.1.   Organization; Powers
4043
SECTION 3.2.   Authorization
4143
SECTION 3.3.   Enforceability
4144
SECTION 3.4.   Governmental Approvals
4144
SECTION 3.5.   Financial Statements; No Material Adverse Effect
4144
SECTION 3.6.   Litigation; Compliance with Laws
4244
SECTION 3.7.   Federal Reserve Regulations
4245
SECTION 3.8.   Use of Proceeds
4245



i

--------------------------------------------------------------------------------




 
Page
 
 
SECTION 3.9.   Taxes
4245
SECTION 3.10.   Employee Benefit Plans.
4345
SECTION 3.11.   Environmental and Safety Matters
4345
SECTION 3.12.   Properties
4346
SECTION 3.13.   Investment and Holding Company Status
4346
 
 
ARTICLE IV Conditions
4447
 
 
SECTION 4.1.   Effective Date
4447
SECTION 4.2.   Each Credit Event
4547
SECTION 4.3.   Initial Borrowing by Each Borrowing Subsidiary
4548
 
 
ARTICLE V Covenants
4648
 
 
SECTION 5.1.   Existence
4648
SECTION 5.2.   Business and Properties
4648
SECTION 5.3.   Financial Statements, Reports, Etc.
4649
SECTION 5.4.   Insurance
4749
SECTION 5.5.   Obligations and Taxes
4749
SECTION 5.6.   Litigation and Other Notices
4750
SECTION 5.7.   Books and Records
4850
SECTION 5.8.   Ratings
4850
SECTION 5.9.   Compliance with Laws
4850
SECTION 5.10.   Consolidations, Mergers, and Sales of Assets
4850
SECTION 5.11.   Liens
4850
SECTION 5.12.   Limitation on Sale and Leaseback Transactions
5052
SECTION 5.13.   Sanctions
5052
SECTION 5.14.   Anti-Corruption Laws
5153
SECTION 5.15.   Guaranties.
53
 
 
ARTICLE VI Events of Default
5154
 
 
ARTICLE VII The Administrative Agents
5356
 
 
ARTICLE VIII Miscellaneous
5661
 
 
SECTION 8.1.   Notices.
5661
SECTION 8.2.   Survival of Agreement
5862
SECTION 8.3.   Binding Effect
5863
SECTION 8.4.   Successors and Assigns
5963
SECTION 8.5.   Expenses; Indemnity
6266
SECTION 8.6.   Applicable Law
6367
SECTION 8.7.   Waivers; Amendment
6367
SECTION 8.8.   Entire Agreement
6468
SECTION 8.9.   Severability
6468
SECTION 8.10.   Counterparts
6468
SECTION 8.11.   Headings
6469
SECTION 8.12.   Right of Setoff
6569



ii

--------------------------------------------------------------------------------




 
Page
 
 
SECTION 8.13.   Jurisdiction; Consent to Service of Process
6569
SECTION 8.14.   Waiver of Jury Trial
6669
SECTION 8.15.   Conversion of Currencies
6670
SECTION 8.16.   Guaranty
6670
SECTION 8.17.   European Monetary Union
6872
SECTION 8.18.   Confidentiality
6872
SECTION 8.19.   USA PATRIOT Act
6973
SECTION 8.20.   No Fiduciary Duty
7073
SECTION 8.21.   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
7074



iii

--------------------------------------------------------------------------------








FIVE YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT (the
“Agreement”) dated as of September 29, 2011, among BRISTOL-MYERS SQUIBB COMPANY,
a Delaware corporation (the “Company”), the BORROWING SUBSIDIARIES (as defined
herein), the lenders listed in Schedule 2.1 (the “Lenders”), BNP PARIBAS and THE
ROYAL BANK OF SCOTLAND PLC, as Documentation Agents, BANK OF AMERICA, N.A., as
Syndication Agent, JPMORGAN CHASE BANK, N.A., a national banking association, as
administrative agent for the Lenders (in such capacity, “JPMCB”), and CITIBANK,
N.A., as Administrative Agent for the Lenders (in such capacity, “CBNA”; JPMCB
and CBNA are referred to herein individually as an “Administrative Agent” and
collectively as the “Administrative Agents”) and as competitive advance facility
agent (in such capacity, the “Advance Agent”).
The Company has requested that the Lenders, on the terms and subject to the
conditions herein set forth (i) extend credit to the Company and the applicable
Borrowing Subsidiaries to enable them to borrow on a standby revolving credit
basis on and after the date hereof and at any time and from time to time prior
to the Maturity Date (such term and each other capitalized term used but not
defined herein having the meaning assigned to it in Article I) a principal
amount not in excess of $1,500,000,000 and (ii) provide a procedure pursuant to
which the Company and the Borrowing Subsidiaries may invite the Lenders to bid
on an uncommitted basis on short-term borrowings by the Company or the
applicable Borrowing Subsidiary. The proceeds of such borrowings are to be used
for working capital and other general corporate purposes of the Company and its
Subsidiaries (other than funding hostile acquisitions), including commercial
paper backup and repurchase of shares. The Lenders are willing to extend such
credit on the terms and subject to the conditions herein set forth.
Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions


SECTION 1.1. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Administrative Fees” shall have the meaning assigned to such term in
Section 2.11(b).
“Administrative Questionnaire” shall mean an administrative questionnaire
delivered by a Lender pursuant to Section 8.4(e) in form acceptable to the
Administrative Agents.





--------------------------------------------------------------------------------





2
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly, Controls or is Controlled by or is under
common Control with the Person specified.
“Agents” shall mean the Administrative Agents, the Syndication Agent and the
Documentations Agents.
“Alternate Base Rate” shall mean for any day, a rate per annum equal to the
greatest of (a) the rate of interest per annum publicly announced from time to
time by CBNA as its base rate in effect at its principal office in New York
City, (b) 1/2 of one percent above the NYFRB Rate and (c) the LIBO Rate for
Dollars applicable for an interest period of one month in effect for such day
plus 1%, provided that for the purpose of this definition, the LIBO Rate for any
day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not
available for such one month1 Interest Period, the Interpolated Rate) at
approximately 11:00 a.m., London time, on such day. If for any reason CBNA shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the LIBO Rate or NYFRB Rate, or both, specified
in clause (b) or (c), respectively, of the first sentence of this definition,
for any reason, including, without limitation, the inability or failure of CBNA
to obtain sufficient quotations in accordance with the terms hereof, the
Alternate Base Rate shall be determined without regard to clause (b) or (c), or
both, of the first sentence of this definition until the circumstances giving
rise to such inability no longer exist. Any change in the Alternate Base Rate
shall be effective on the effective date of any change in such rate.
“Alternative Currency” shall mean at any time, Euro, Sterling, Yen, Swiss Franc,
and any other currency (other than Dollars) to be mutually agreed by the Lenders
and the Company that is readily available, freely traded and convertible into
Dollars in the London market and as to which a Dollar Equivalent can be
calculated.
“Anti-Corruption Laws” shall have the meaning assigned to such term in Section
3.14.
“Anti-Money Laundering Laws” shall mean the Bank Secrecy Act of 1970, as amended
by the Patriot Act, and the applicable anti-money laundering statutes of
jurisdictions where the Company and its Subsidiaries conduct business and the
applicable rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Authority, and Executive Order No. 13224 on Terrorist Financing, effective
September 23, 2001.
“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, Applicable Percentage shall mean, with
respect to any Lender, the percentage of the Dollar Equivalent of the aggregate
outstanding principal amount of the Loans represented by the Dollar Equivalent
of the aggregate outstanding principal amount of each Lender’s Loans.
Notwithstanding the foregoing, in the case of Section 2.21 when a Defaulting














1    NTD: Please note this reference to month is a reference to "moth" in the
other amendment





--------------------------------------------------------------------------------





4
CBNA for determining the then current annual assessment payable by CBNA to the
Federal Deposit Insurance Corporation (or any successor) for insurance by such
Corporation (or such successor) of time deposits made in Dollars at CBNA’s
domestic offices.
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee in the form of Exhibit B.
“Availability Period” shall mean the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Event” shall mean with respect to any Person that such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agents, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Basis Point” shall mean 1/100th of 1%.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.







--------------------------------------------------------------------------------





6
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP;
provided, however, that, any obligations relating to a lease that was accounted
for by such Person as an operating lease as of the Effective Date and any
similar lease entered into after the Effective Date by such Person shall be
accounted for as an operating lease and not a Capital Lease Obligation.
“Capital Markets Debt” shall mean any third party Debt for borrowed money
consisting of bonds, debentures, notes or other debt securities issued by the
Company.
“CDS Determination Date” shall mean (a) with respect to any Eurocurrency Loan,
the second Business Day prior to the borrowing of such Eurocurrency Loan and, if
applicable, the last Business Day prior to the continuation of such Eurocurrency
Loan, provided that, in the case of any Eurocurrency Loan having an Interest
Period greater than three months, the last Business Day prior to each
three-month period succeeding such initial three-month period shall also be a
CDS Determination Date with respect to such Eurocurrency Loan, with the
applicable Credit Default Swap Spread, as so determined, to be in effect as to
such Eurocurrency Loan for each day commencing with the first day of the
applicable Interest Period until subsequently re-determined in accordance with
the foregoing and (b) with respect to ABR Loans, initially on the Effective
Date, and thereafter on the first Business Day of each succeeding calendar
quarter.
“CFC Holdco” means a Subsidiary with no material assets other than capital stock
(and debt securities, if any) of one or more CFCs, or of other CFC Holdcos.
“Change in Control” shall be deemed to have occurred if (a) any Person or group
of Persons (other than (i) the Company, (ii) any Subsidiary or (iii) any
employee or director benefit plan or stock plan of the Company or a Subsidiary
or any trustee or fiduciary with respect to any such plan when acting in that
capacity or any trust related to any such plan) shall have acquired beneficial
ownership of shares representing more than 35% of the combined voting power
represented by the outstanding Voting Stock of the Company (within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended,
and the applicable rules and regulations thereunder), or (b) during any period
of 12 consecutive months, commencing before or after the date of this Agreement,
individuals who on the first day of such period were directors of the Company
(together with any replacement or additional directors who were nominated or
elected by a majority of directors then in office) cease to constitute a
majority of the Board of Directors of the Company.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive





--------------------------------------------------------------------------------





10
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 8.7).
“EMU Legislation” means the legislative measures of the European Council
(including, without limitation, the European Council regulations) for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental and Safety Laws” shall mean any and all applicable current and
future treaties, laws (including without limitation common law), regulations,
enforceable requirements, binding determinations, orders, decrees, judgments,
injunctions, permits, approvals, authorizations, licenses, permissions, written
notices or binding agreements issued, promulgated or entered by any Governmental
Authority, relating to the environment, to employee health or safety as it
pertains to the use or handling of, or exposure to, any hazardous substance or
contaminant, to preservation or reclamation of natural resources or to the
management, release or threatened release of any hazardous substance,
contaminant, or noxious odor, including without limitation the Hazardous
Materials Transportation Act, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984, the Federal Water Pollution Control Act, as amended by the
Clean Water Act of 1977, the Clean Air Act of 1970, as amended, the Toxic
Substances Control Act of 1976, the Occupational Safety and Health Act of 1970,
as amended, the Emergency Planning and Community Right-to-Know Act of 1986, the
Safe Drinking Water Act of 1974, as amended, the Federal Insecticide, Fungicide
and Rodenticide Act of 1947, as amended by the Federal Environmental Pesticide
Control Act of 1972, the Food Quality Protection Act of 1996, as amended, any
similar or implementing state law, all amendments of any of them, and any
regulations promulgated under any of them.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.







--------------------------------------------------------------------------------





12
rate is being quoted, CBNA may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.
“Extension Letter” shall mean a letter from the Company requesting an extension
of the Maturity Date.
“FATCA” shall mean Sections 1471 through 1474 of the Code, or any amendment or
revision thereof, so long as such amendment or revision is substantially similar
to Sections 1471 to 1474 of the Code as of the date of this Agreement, together
in each case with any regulations or official interpretations thereof.
“Federal Funds Effective Rate” shall mean, on any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate; provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, treasurer or assistant treasurer of such
corporation.
“Fixed Rate” shall mean, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.
“Fixed Rate Loan” shall mean a Competitive Loan bearing interest at a Fixed
Rate.
“Foreign Lender” shall mean, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Foreign Subsidiary” shall mean (a) each Subsidiary which is a “controlled
foreign corporation” within the meaning of Section 957(a) of the Code (a “CFC”),
(b) each Subsidiary which is a CFC Holdco and (c) each Subsidiary of a CFC or
CFC Holdco.
“Funded Debt” shall mean Debt of the Company or a Subsidiary owning Restricted
Property maturing by its terms more than one year after its creation and Debt
classified as long-term debt under GAAP and, in the case of Funded Debt of the
Company, ranking at least pari passu with the Loans.
“GAAP” shall mean generally accepted accounting principles in the United States
of America.
“Governmental Authority” shall mean the government of any nation, including, but
not limited to, the United States of America, or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or





--------------------------------------------------------------------------------





13
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantor” and “Guarantors” has the meaning set forth in Section 5.15.(a).
“Guaranty” and “Guaranties” has the meaning set forth in Section 5.15.(a).
“Hazardous Substances” shall mean any toxic, radioactive, mutagenic,
carcinogenic, noxious, caustic or otherwise hazardous substance, material or
waste, including petroleum, its derivatives, by‑products and other hydrocarbons,
including, without limitation, polychlorinated biphenyls (commonly known as
“PCBs”), asbestos or asbestos-containing material, and any substance, waste or
material regulated or that could reasonably be expected to result in liability
under Environmental and Safety Laws.
“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”
“Indenture” shall mean the Indenture dated as of June 1, 1993 between the
Company and JPMCB, as successor to The Chase Manhattan Bank (National
Association), as Trustee, as amended, supplemented or otherwise modified from
time to time.
“Interest Election Request” shall mean a request by the Company to convert or
continue a Revolving Borrowing in accordance with Section 2.7.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each March, June, September and December, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to any Fixed Rate Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Fixed Rate
Borrowing with an Interest Period of more than 90 days’ duration (unless
otherwise specified in the applicable Competitive Bid Request), each day prior
to the last day of such Interest Period that occurs at intervals of 90 days’
duration after the first day of such Interest Period, and any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing.
“Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 months thereafter,
as the Company may elect, and (b) as to any Fixed Rate Borrowing, the period
(which shall not be less than seven days or more than 360 days) commencing on
the date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which





--------------------------------------------------------------------------------





14
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” shall mean, at any time, for any Interest Period, and for
any applicable currency, the rate per annum (rounded to the same number of
decimal places as the LIBO Rate) determined by CBNA (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for such currency for the longest period that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for such currency for the shortest
period that exceeds the Impacted Interest Period, in each case, at such time.
“Lenders” shall mean (a) the financial institutions listed on Schedule 2.1
(other than any such financial institution that has ceased to be a party hereto,
pursuant to an Assignment and Assumption) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Assumption.
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on the LIBOR01 Page (or other applicable
page for an applicable currency) published by Reuters (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by CBNA from time to time for purposes
of providing quotations of interest rates applicable to deposits in Dollars or
the applicable Alternative Currency, as applicable, in the London interbank
market) (the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in Dollars or the applicable Alternative Currency with a maturity
comparable to such Interest Period; provided, that if the LIBO Screen Rate shall
not be available at such time for such Interest Period (an “Impacted Interest
Period”), the the LIBOR Rate shall be the Interpolated Rate; provided further
that if the LIBO Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.2 
“LIBO Rate Discontinuance Event” shall mean any of the following:
(a)    an interest rate is not ascertainable pursuant to the provisions of the
definition of “LIBO Rate” and the inability to ascertain such rate is unlikely
to be temporary;
(b)    the regulatory supervisor for the administrator of the LIBO Screen Rate,
the central bank for the currency of the LIBO Rate, an insolvency official with
jurisdiction over the administrator for the LIBO Rate, a resolution authority
with jurisdiction over the administrator for the LIBO Rate or a court or an
entity with similar insolvency or resolution authority over the administrator
for the LIBO Rate, has made a public statement, or published information,
stating that the administrator of the LIBO Rate has ceased or will cease to
provide the LIBO Rate














2    NTD: Changes conform to definition in the 364 day facility.





--------------------------------------------------------------------------------





15
permanently or indefinitely on a specific date, provided that, at that time,
there is no successor administrator that will continue to provide the LIBO Rate;
or
(c)    the administrator of the LIBO Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent or the administrator of the
LIBO Screen Rate has made a public statement identifying a specific date after
which the LIBO Rate or the LIBO Screen Rate shall no longer be made available,
or used for determining the interest rate of loans; provided that, at that time,
there is no successor administrator that will continue to provide the LIBO Rate
(the date of determination or such specific date in the foregoing clauses
(a)-(c), the “Scheduled Unavailability Date”).
“LIBO Rate Discontinuance Event Time” shall mean, with respect to any LIBO Rate
Discontinuance Event, (i) in the case of an event under clause (a) of such
definition, the Business Day immediately following the date of determination
that such interest rate is not ascertainable and such result is unlikely to be
temporary and (ii) for purposes of an event under clause (b) or (c) of such
definition, on the date on which the LIBO Rate ceases to be provided by the
administrator of the LIBO Rate or is not permitted to be used or if such
statement or information is of a prospective cessation or prohibition, the 90th
day prior to the date of such cessation or prohibition (or if such prospective
cessation or prohibition is fewer than 90 days later, the date of such statement
or announcement).
“LIBO Rate Replacement Date” shall mean, in respect of any eurodollar borrowing,
upon the occurrence of a LIBO Rate Discontinuance Event, the next interest reset
date after the relevant amendment in connection therewith becomes effective
(unless an alternative date is specified) and all subsequent interest reset
dates for which the LIBO Rate would have had to be determined.
“LIBO Screen Rate” shall have the meaning assigned to such term in the
definition of “LIBO Rate”.
“Lien” shall mean any mortgage, lien, pledge, encumbrance, charge or security
interest.
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination and each promissory note held by a Lender
pursuant to Section 2.9(e).
“Loans” shall mean the loans made by the Lenders to the Borrowers pursuant to
this Agreement.
“Margin Regulations” shall mean Regulations  T, U and X of the Board as from
time to time in effect, and all official rulings and interpretations thereunder
or thereof.
“Material Adverse Effect” shall mean a material adverse effect on the business,
results of operations, properties or financial condition of the Company and its
consolidated Subsidiaries, taken as a whole, excluding changes or effects in
connection with specific events applicable to the Company and/or its
Subsidiaries as disclosed in any annual report on Form





--------------------------------------------------------------------------------





16
10-K, quarterly report on Form 10-Q or current report on Form 8-K filed
subsequent to December 31, 2010 and prior to the Effective Date.
“Material Debt” shall mean any Debt of the Company contemplated by clauses (i)
and (ii) of the definition thereof, in each case, under any revolving or term
loan credit facility or any Capital Markets Debt, in each case, in an aggregate
committed or principal amount in excess of $1,000,000,000. For the avoidance of
doubt, Material Debt shall exclude any intercompany Debt and any obligations in
respect of interest rate caps, collars, exchanges, swaps or other similar
agreements.
“Maturity” when used with respect to any Security, shall mean the date on which
the principal of such Security becomes due and payable as provided therein or in
the Indenture, whether on a Repayment Date, at the Stated Maturity thereof or by
declaration of acceleration, call for redemption or otherwise.
“Maturity Date” shall mean September 29, 2016, subject to extension pursuant to
Section 2.5.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.
“Non‑U.S. Lender” shall have the meaning assigned to such term in Section
2.16(g).
“NYFRB” shall mean the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, on any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided, that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such date received
by the Paying Agent from a Federal funds broker of recognized standing selected
by it; provided further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” shall mean the due and punctual payment of (i) the principal of
and interest on any Loans made by the Lenders to the Borrowers (including, for
the avoidance of doubt, the Borrowing Subsidiary Obligations) pursuant to this
Agreement, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities (including, without
limitation, the obligations described in Section 2.16. and Section 2.19.) of the
Borrowers to the Lenders under this Agreement and the other Loan Documents.
“Original Issue Discount Security” shall mean (i) any Security which provides
for an amount less than the principal amount thereof to be due and payable upon
a declaration of





--------------------------------------------------------------------------------





17
acceleration of the Maturity thereof, and (ii) any other Security deemed an
Original Issue Discount Security for United States Federal income tax purposes.
“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participating Member State” means a member of the European Communities that
adopts or has adopted the Euro as its currency in accordance with EMU
Legislation.
“Patriot Act” shall have the meaning assigned to such term in Section 8.18.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Person” shall mean any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” shall mean any employee pension benefit plan as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan), subject to the provisions of Title
IV of ERISA or Section 412 of the Code that is maintained by the Company or any
ERISA Affiliate for current or former employees, or any beneficiary thereof.
“Plan Asset Regulations” shall mean 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Rating Agencies” shall mean Moody’s and S&P.
“Ratings” shall mean the ratings from time to time established by the Rating
Agencies for senior, unsecured, non-credit-enhanced long-term debt of the
Company.
“Register” shall have the meaning given such term in Section 8.4 (d).
“Relevant Governmental Sponsor” means any central bank, reserve bank, monetary
authority or similar institution (including any committee or working group
sponsored thereby) which shall have selected, endorsed or recommended a
replacement rate, including relevant additional spreads or other adjustments,
for the LIBO Rate.


“Repayment Date”, when used with respect to any Security to be repaid, shall
mean the date fixed for such repayment pursuant to such Security.







--------------------------------------------------------------------------------





18
“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time; provided
that, for purposes of declaring the Loans to be due and payable pursuant to
Article VI, and for all purposes after the Loans become due and payable pursuant
to Article VI or the Commitments shall have expired or terminated, the
Competitive Loan Exposures of the Lenders shall be included in their respective
Revolving Credit Exposures in determining the Required Lenders.
“Restricted Property” shall mean (i) any manufacturing facility, or portion
thereof, owned or leased by the Company or any Subsidiary and located within the
continental United States of America which, in the opinion of the Board of
Directors of the Company, is of material importance to the business of the
Company and its Subsidiaries taken as a whole, but no such manufacturing
facility, or portion thereof, shall be deemed of material importance if its
gross book value (before deducting accumulated depreciation) is less than 2% of
Consolidated Net Tangible Assets, and (ii) any shares of capital stock or
indebtedness of any Subsidiary owning any such manufacturing facility. As used
in this definition, “manufacturing facility” means property, plant and equipment
used for actual manufacturing and for activities directly related to
manufacturing, and it excludes sales offices, research facilities and facilities
used only for warehousing, distribution or general administration.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the Dollar Equivalent of the aggregate outstanding principal amount of such
Lender’s Revolving Loans at such time.
“Revolving Loan” shall mean a Loan made pursuant to Section 2.3.
“Sale and Leaseback Transaction” shall mean any arrangement with any Person
pursuant to which the Company or any Subsidiary leases any Restricted Property
that has been or is to be sold or transferred by the Company or the Subsidiary
to such Person to the extent such property constituted Restricted Property at
the time leased, other than (i) temporary leases for a term, including renewals
at the option of the lessee, of not more than three years, (ii) transactions
between the Company and a Subsidiary or between Subsidiaries, (iii) leases of
Restricted Property executed by the time of, or within 12 months after the
latest of, the acquisition, the completion of construction or improvement, or
the commencement of commercial operation, of such Restricted Property, and
(iv) arrangements pursuant to any provision of law with an effect similar to
that under former Section 168(f)(8) of the Internal Revenue Code of 1954.
“Sanctions” shall have the meaning assigned to such term in Section 3.14.
“S&P” shall mean Standard & Poor’s Ratings GroupFinancial Services LLC or any
successor thereto.
“SEC” shall mean the Securities and Exchange Commission.
“Security” or “Securities” shall mean any note or notes, bond or bonds,
debenture or debentures, or any other evidences of indebtedness, of any series
authenticated and delivered from time to time under the Indenture.





--------------------------------------------------------------------------------





19
“Specified Revolving Credit Agreements” shall mean (i) the 364-Day Revolving
Credit Facility Agreement dated as of January 25, 2019 by and among the Company,
the Lenders named therein, Citibank, N.A. and JPMorgan Chase Bank, N.A., as
Administrative Agents, and the other Agents party thereto from time to time (as
may be amended, restated, amended and restated, supplemented, modified or
replaced from time to time), (ii) the Five Year Competitive Advance and
Revolving Credit Facility Agreement dated as of July 30, 2012 among the Company,
the Lenders named therein, Citibank, N.A. and JPMorgan Chase Bank, N.A., as
Administrative Agents, and the other Agents party thereto from time to time (as
may be amended, restated, amended and restated, supplemented, modified or
replaced from time to time) and (iii) the Three Year Revolving Credit Facility
Agreement dated as of January 25, 2019 among the Company, the Lenders named
therein, Morgan Stanley Senior Funding, Inc., as Administrative Agent, and the
other Agents party thereto from time to time (as may be amended, restated,
amended and restated, supplemented, modified or replaced from time to time).
“Standard North American Credit Default Swap” shall mean a single-name credit
default swap that has the substantive terms and conditions set forth in the
International Swaps and Derivatives Association, Inc.'s (“ISDA”) template
Confirmation for use with the Credit Derivatives Physical Settlement Matrix
(version 17 – March 16, 2011, as such template may from time to time be amended,
supplemented or otherwise modified by ISDA) for the Transaction Type “STANDARD
NORTH AMERICAN CORPORATE”.
“Stated Maturity”, when used with respect to any Security or any installment of
principal thereof or interest thereon, shall mean the date specified in such
Security as the fixed date on which the principal of such Security or such
installment of principal or interest is due and payable.
“Sterling” shall mean the lawful currency of the United Kingdom.
“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(i) for purposes of Sections 5.10 and 5.11 only, any Person the majority of the
outstanding Voting Stock of which is owned, directly or indirectly, by the
parent or one or more subsidiaries of the parent of such Person and (ii) for all
other purposes under this Agreement, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.
References herein to “Subsidiary” shall mean a Subsidiary of the Company.
“Swiss Franc” shall mean the lawful currency of Switzerland.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all liabilities with respect thereto.





--------------------------------------------------------------------------------





20
“Term Loan Credit Agreement” shall mean the Term Loan Credit Agreement dated as
of January 18, 2019 by and among the Company, the Lenders named therein, Morgan
Stanley Senior Funding, Inc., as Administrative Agent, and the other Agents
party thereto from time to time (as may be amended, restated, amended and
restated, supplemented, modified or replaced from time to time), and as
contemplated by the Permanent Financing Commitment Letter (as may be amended,
restated, amended and restated, supplemented, modified or replaced from time to
time).
“Transactions” means the execution and delivery by the Borrowers of this
Agreement (or, in the case of the Borrowing Subsidiaries, the Borrowing
Subsidiary Agreements), the performance by the Borrowers of this Agreement, the
borrowing of the Loans and the use of the proceeds thereof.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the LIBO
Rate, the Alternate Base Rate and the Fixed Rate.
“Value” shall mean, with respect to a Sale and Leaseback Transaction, an amount
equal to the present value of the lease payments with respect to the term of the
lease remaining on the date as of which the amount is being determined, without
regard to any renewal or extension options contained in the lease, discounted at
the weighted average interest rate on the Securities of all series (including
the effective interest rate on any Original Issue Discount Securities) which are
outstanding on the effective date of such Sale and Leaseback Transaction and
which have the benefit of Section 1007 of the Indenture under which the
Securities are issued.
“Voting Stock” shall mean, as applied to the stock of any corporation, stock of
any class or classes (however designated) having by the terms thereof ordinary
voting power to elect a majority of the members of the board of directors (or
other governing body) of such corporation other than stock having such power
only by reason of the happening of a contingency.
“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person
of which securities (except for directors’ qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) or other ownership interests representing 100% of the equity
are, at the time any determination is being made, owned by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
“Yen” shall mean the lawful currency of Japan.





--------------------------------------------------------------------------------





21
SECTION 1.2.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.3.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.4.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
SECTION 1.5.    Other Interpretive Provisions. Any reference herein to a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).





--------------------------------------------------------------------------------





22
SECTION 1.6.    LIBO Screen Rate Discontinuation. If at any time (i) the
Administrative Agent determines in good faith (which determination shall be
conclusive absent manifest error) or (ii) the Company or Required Lenders notify
the Administrative Agent in writing (with, in the case of the Required Lenders,
a copy to the Company) that the Company or Required Lenders (as applicable) have
determined that a LIBO Rate Discontinuance Event has occurred, then, at or
promptly after the LIBO Rate Discontinuance Event Time, the Administrative Agent
and the Company shall endeavor to establish an alternate benchmark rate to
replace the LIBO Rate under this Agreement, together with any spread or
adjustment to be applied to such alternate benchmark rate to account for the
effects of transition from the LIBO Rate to such alternate benchmark rate,
giving due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States
(including the application of a spread and the making of other appropriate
adjustments to such alternate benchmark rate and this Agreement to account for
the effects of transition from the LIBO Rate to such replacement benchmark,
including any changes necessary to reflect the available interest periods and
timing for determining such alternate benchmark rate) at such time and any
recommendations (if any) therefor by a Relevant Governmental Sponsor, provided
that any such alternate benchmark rate and adjustments shall be required to be
commercially practicable for the Administrative Agent to administer (as
determined by the Administrative Agent in its sole discretion) (any such rate,
the “Successor LIBO Rate”).
After such determination that a LIBO Rate Discontinuance Event has occurred,
promptly following the LIBO Rate Discontinuance Event Time, the Administrative
Agent and the Company shall enter into an amendment to this Agreement to reflect
such Successor LIBO Rate and such other related changes to this Agreement as may
be necessary or appropriate, as the Administrative Agent may determine in good
faith (which determination shall be conclusive absent manifest error) with the
Company’s consent, to implement and give effect to the Successor LIBO Rate under
this Agreement on the LIBO Rate Replacement Date and, notwithstanding anything
to the contrary in Section 1.6. or Section 8.7., such amendment shall become
effective for each Tranche of Loans and Lenders without any further action or
consent of any other party to this Agreement on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Company unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment; provided, that if a Successor
LIBO Rate has not been established pursuant to the foregoing, at the option of
the Company, the Company and the Required Lenders may select a different
Successor LIBO Rate that is commercially practicable for the Administrative
Agent to administer (as determined by the Administrative Agent in its sole
discretion) and, upon not less than 15 Business Days’ prior written notice to
the Administrative Agent, the Administrative Agent, such Required Lenders and
the Company shall enter into an amendment to this Agreement to reflect such
Successor LIBO Rate and such other related changes to this Agreement as may be
applicable and, notwithstanding anything to the contrary in this SECTION 1.6. or
SECTION 8.7., such amendment shall become effective without any further action
or consent of any other party to this Agreement; provided, further, that if no
Successor LIBO Rate has been determined pursuant to the foregoing and a
Scheduled Unavailability Date (as defined in the definition of LIBO
Discontinuance Event) has occurred, the Administrative Agent will promptly so
notify the Company and each Lender and thereafter, until such Successor LIBO
Rate has been determined pursuant to this paragraph, (i) any Borrowing Request,
the conversion of any Borrowing to, or





--------------------------------------------------------------------------------





23
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and (ii) all outstanding Eurocurrency Borrowings shall be converted to an ABR
Borrowing until a Successor LIBO Rate has been chosen pursuant to this
paragraph. Notwithstanding anything else herein, any definition of Successor
LIBO Rate shall provide that in no event shall such Successor LIBO Rate be less
than zero for purposes of this Agreement.


ARTICLE II
The Credits


SECTION 2.1. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Company and any Borrowing
Subsidiary from time to time during the Availability Period in Dollars,
Sterling, Euros, Swiss Francs, Yen or any other Alternative Currency in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Credit Exposures plus the total Competitive Loan Exposures exceeding
the total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Company and each applicable Borrowing
Subsidiary may borrow, prepay and reborrow Revolving Loans.
SECTION 2.2. Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.4. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
(b) Subject to Section 2.13, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans (which shall be denominated in Dollars) or Eurocurrency
Loans as the Company (on its own behalf or on behalf of any other applicable
Borrower) may request in accordance herewith, and (ii) each Competitive
Borrowing shall be comprised entirely of Eurocurrency Loans or Fixed Rate Loans
as the Company (on its own behalf or on behalf of any other Borrower) may
request in accordance herewith. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of any Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or the Dollar Equivalent thereof in the case of Loans
denominated in an Alternative Currency) and not less than $10,000,000 (or the
Dollar Equivalent thereof in the case of Loans denominated in an Alternative
Currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $10,000,000; provided that an ABR Revolving Borrowing may





--------------------------------------------------------------------------------





42
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments.
SECTION 2.19.    Borrowing Subsidiaries. The Company may designate any Wholly
Owned Subsidiary of the Company as a Borrowing Subsidiary upon ten Business Days
notice to CBNA on behalf of the Lenders (such notice to include the name,
primary business address and tax identification number of such proposed
Borrowing Subsidiary and any other information reasonably requested by the
Administrative Agents pursuant to the Patriot Act). Upon proper notice and the
receipt by CBNA of a Borrowing Subsidiary Agreement executed by such a Wholly
Owned Subsidiary and the Company, such Wholly Owned Subsidiary shall be a
Borrowing Subsidiary and a party to this Agreement. A Subsidiary shall cease to
be a Borrowing Subsidiary hereunder at such time as no Loans, fees or any other
amounts due in connection therewith pursuant to the terms hereof shall be
outstanding to such Subsidiary and such Subsidiary and the Company shall have
executed and delivered to CBNA a Borrowing Subsidiary Termination; provided
that, notwithstanding anything herein to the contrary, no Borrowing Subsidiary
shall cease to be a Borrowing Subsidiary solely because it no longer is a Wholly
Owned Subsidiary of the Company so long as such Borrowing Subsidiary and the
Company shall not have executed and delivered to CBNA a Borrowing Subsidiary
Termination and the Company’s guarantee of the Borrowing Subsidiary Obligations
of such Borrowing Subsidiary pursuant to Section 8.16 has not been released.
Following the giving of any notice pursuant to this Section 2.19, if the
designation of a Subsidiary as a Borrowing Subsidiary obligates the
Administrative Agents or any Lender to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Company shall, promptly upon the
request of an Administrative Agent or any Lender, supply such documentation and
other evidence as is reasonably requested by such Administrative Agent or such
Lender in order for such Administrative Agent or such Lender to carry out and be
satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under all applicable laws and regulations (including in
the case of any Borrowing Subsidiary that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation the delivery of a Beneficial Ownership
Certificate with respect to such Borrowing Subsidiary).
If the Company shall designate as a Borrowing Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender unable to lend to such Borrowing Subsidiary due to
applicable law or regulation may, with prior written notice to the
Administrative Agents and the Company, fulfill its Commitment by causing an
Affiliate of such Lender organized in the same jurisdiction as such Subsidiary
or another foreign jurisdiction agreed to by such Lender and the Company, to act
as the Lender in respect of such Borrowing Subsidiary, and such Lender shall, to
the extent of Loans made to such Borrowing Subsidiary, be deemed for all
purposes hereof to have satisfied its Commitment hereunder in respect of such
Borrowing Subsidiary.
As soon as practicable after receiving notice from the Company or the
Administrative Agents of the Company’s intent to designate a Subsidiary as a
Borrowing Subsidiary, and in any event no later than five Business Days after
the delivery of such notice, for a Borrowing Subsidiary that is organized under
the laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Lender that may not legally lend to, establish





--------------------------------------------------------------------------------





47
SECTION 3.13.    Investment and Holding Company Status. Neither the Company nor
any of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 3.14.    Sanctions, Anti-Corruption, and Anti-Money Laundering Laws.
None of the Company or any of its Subsidiaries, nor any director or officer
thereof, nor, to the knowledge of the Company, any employee, agent or affiliate
of the Company or any of its Subsidiaries is, or is owned or controlled by
Persons that are: (i) the target of any sanctions administered or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control or the
U.S. Department of State, the United Nations Security Council, the European
Union, any European member state or Her Majesty’s Treasury (collectively,
“Sanctions”), or (ii) located, organized or resident in a country, region or
territory that is, or whose government is, the target of Sanctions (currently,
Crimea, Cuba, Iran, North Korea, Sudan and Syria). Except as disclosed in the
10-K filed as of February 2, 2017 by the Company, the Company and its
Subsidiaries and their respective directors, officers and employees and, to the
knowledge of the Company, agents are in compliance in all material respects with
all applicable Sanctions and with the Foreign Corrupt Practices Act of 1977, as
amended, and all other applicable anti-corruption laws (“Anti-Corruption Laws”).
To the Company’s knowledge, noneNone of the Company or any of its Subsidiaries,
nor any director or officer thereof, nor, to the knowledge of the Company, any
employee or Affiliate of the Company or any of its Subsidiaries: (i) is in
violation of any Anti-Money Laundering Laws, (ii) is under any investigation by
any Governmental Authority with respect to any Anti-Money Laundering Laws, (iii)
has been assessed civil penalties under any Anti-Money Laundering Laws or (iv)
has had any of its funds seized or forfeited in any action under any Anti-Money
Laundering Laws, in each case, that could, in the aggregate, reasonably be
expected to result in a Material Adverse Effect. The Company has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, applicable Sanctions
and Anti-Money Laundering Laws.
ARTICLE IV
Conditions


SECTION 4.1.    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 8.7):
(a)    CBNA (or its counsel) shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to CBNA (which may include email or telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
(b)    CBNA shall have received a favorable written opinion (addressed to the
Administrative Agents and the Lenders and dated the Effective Date) of Katherine
R. Kelly, Esq., Vice President, Assistant General Counsel and Assistant
Corporate Secretary of the





--------------------------------------------------------------------------------





54
SECTION 5.15. Guaranties.
(a)    The payment and performance of the Obligations of the Company shall at
all times be guaranteed by each direct and indirect existing or future Domestic
Subsidiary that guarantees the Company’s obligations under the Term Loan Credit
Agreement, the Company’s obligations under the Specified Revolving Credit
Agreements or the Company’s obligations under any other Material Debt (excluding
any such guarantee existing prior to January 2, 2019) pursuant to one or more
guaranty agreements in form and substance reasonably acceptable to the
Administrative Agent and which shall be substantially consistent with the
guaranty set forth in Section 8.16., as the same may be amended, modified or
supplemented from time to time (individually a “Guaranty” and collectively the
“Guaranties”; and each such Subsidiary executing and delivering a Guaranty, a
“Guarantor” and collectively the “Guarantors”).
(b)    In the event any Domestic Subsidiary is required pursuant to the terms of
Section 5.15. (a) above to become a Guarantor hereunder, the Company shall cause
such Domestic Subsidiary to execute and deliver to the Administrative Agent a
Guaranty and the Company shall also deliver to the Administrative Agent, or
cause such Domestic Subsidiary to deliver to the Administrative Agent, at the
Company’s cost and expense, such other documents, certificates and opinions of
the type delivered on the Effective Date pursuant to Sections 4.1. (b) and (c)
to the extent reasonably required by the Administrative Agent in connection
therewith.
(c)    A Guarantor, upon delivery of written notice to the Administrative Agent
by a Financial Officer or other authorized officer of the Company certifying
that, after giving effect to any substantially concurrent transactions,
including any repayment of Debt, release of a guaranty or any sale or other
disposition, either: (i) such Guarantor does not guarantee the obligations of
the Company (1) under the Specified Revolving Credit Agreements, (2) under the
Term Loan Credit Agreement or (3) under any other Material Debt of the Company
or (ii) such Guarantor is no longer a Domestic Subsidiary of the Company as a
result of a transaction not prohibited hereunder, shall be automatically
released from its obligations (including its Guaranty) hereunder without further
required action by any Person. The Administrative Agent, at the Company’s
expense, shall execute and deliver to the Company or the applicable Guarantor
any documents or instruments as the Company or such Guarantor may reasonably
request to evidence the release of such Guaranty.
ARTICLE VI
Events of Default


In case of the happening of any of the following events (each an “Event of
Default”):
(a)    any representation or warranty made or deemed made in or in connection
with the execution and delivery of this Agreement or the Borrowings hereunder or
under any Borrowing Subsidiary Agreement shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;





--------------------------------------------------------------------------------





55
(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or any
fee or any other amount (other than an amount referred to in paragraph (b)
above) due hereunder, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of three Business Days;
(d)    default shall be made in the due observance or performance of any
covenant, condition or agreement contained in (i) Section 5.1 (solely with
respect to the corporate existence of the Borrower (which shall, for the
avoidance of doubt, not include the failure to remain in good standing under the
laws of the jurisdiction of its organization)), (ii) Section 5.6 and such
default shall continue unremedied for a period of five Business Days after
actual knowledge thereof by a Financial Officer, or (iii) Section 5.10, 5.11,
5.12, 5.13 or 5.14;
(e)     default shall be made in the due observance or performance of any
covenant, condition or agreement contained herein (other than those specified in
(b), (c) or (d) above) and such default shall continue unremedied for a period
of 30 days after notice thereof from any Administrative Agent or any Lender to
the Company;
(f)    the Company or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of one or more items of Debt in
an aggregate principal amount greater than or equal to $100,000,000200,000,000,
when and as the same shall become due and payable (giving effect to any
applicable grace period), or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Debt if the effect of any failure referred to
in this clause (ii) is to cause such Debt to become due prior to its stated
maturity;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company or any Borrowing Subsidiary, or of a substantial part of
the property or assets of the Company or any Borrowing Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal or state bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Borrowing Subsidiary or
for a substantial part of the property or assets of the Company or any Borrowing
Subsidiary or (iii) the winding up or liquidation of the Company or any
Borrowing Subsidiary; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(h)    the Company or any Borrowing Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,





--------------------------------------------------------------------------------





56
conservator or similar official for the Company or any Borrowing Subsidiary or
for a substantial part of the property or assets of the Company or any Borrowing
Subsidiary, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing; or
(i)    one or more judgments for the payment of money in an aggregate amount
equal to or greater than $100,000,000200,000,000 (exclusive of any amount
thereof covered by insurance) shall be rendered against the Company, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
stayed (for this purpose, a judgment shall be effectively stayed during a period
when it is not yet due and payable), or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Company or any
Subsidiary to enforce any such judgment;
(j)    (i) a Plan of the Company or any Borrowing Subsidiary shall fail to
maintain the minimum funding standard required by Section 412 of the Code for
any plan year or a waiver of such standard is sought or granted under
Section 412(c) of the Code, or (ii) an ERISA Termination Event shall have
occurred or (iii) the Company or any Borrowing Subsidiary or an ERISA Affiliate
has incurred or is reasonably likely to incur a liability to or on account of a
Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, or (iv) the Company
or any Borrowing Subsidiary or any ERISA Affiliate shall engage in any
prohibited transaction described in Sections 406 of ERISA or 4975 of the Code
for which a statutory or class exemption is not available or a private exemption
has not been previously obtained from the United States Department of Labor, or
(v) the Company or any Borrowing Subsidiary or any ERISA Affiliate shall fail to
pay any required installment or any other payment required to be paid by such
entity under Section 412 or 430 of the Code on or before the due date for such
installment or other payment, or (vi) the Company or any Borrowing Subsidiary or
any ERISA Affiliate shall fail to make any contribution or payment to any
Multiemployer Plan which the Company or any Borrowing Subsidiary or any ERISA
Affiliate is required to make under any agreement relating to such Multiemployer
Plan or any law pertaining thereto, and there shall result from any such event
or events set forth in clauses (i) through (vi) of this paragraph either a
liability or a material risk of incurring a liability to the PBGC, a Plan or a
Multiemployer Plan which liability will have a Material Adverse Effect;
(k)    a Change in Control shall occur; or
(l)    any Guaranty, at any time while a Borrowing Subsidiary Agreement is in
effect, the guarantee in Section 8.16 shall cease to be, or shall be asserted by
the Company not to be, a valid and binding obligation on the part of the
Company;after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations (other than contingent obligations that survive the termination of
this Agreement), ceases to be in full force and effect; or the Company or any
Guarantor contests in writing the validity or enforceability of any Guaranty;





--------------------------------------------------------------------------------





60
which may be imposed on, incurred by or asserted against either of them in its
capacity as an Administrative Agent in any way relating to or arising out of
this Agreement or any action taken or omitted by either of them under this
Agreement to the extent the same shall not have been reimbursed by the Company;
provided that no Lender shall be liable to any Administrative Agent for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of such Administrative Agent or any of its
directors, officers, employees or agents as determined by a final and
nonappealable decision of a court of competent jurisdiction.
Each Lender acknowledges that it has, independently and without reliance upon
any Administrative Agent or any other Lender or any of their respective
affiliates or their or their respective affiliates’ directors, officers,
employees, advisors or attorneys-in-fact and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Administrative Agent or any
other Lender or any of their respective affiliates or their or their respective
affiliates’ directors, officers, employees, advisors or attorneys-in-fact and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any related agreement or any document
furnished hereunder or thereunder. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agents hereunder, the Administrative Agents shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Company or any Borrowing
Subsidiary or any affiliate of the Company or any Borrowing Subsidiary that may
come into the possession of the Administrative Agents or any of its officers,
directors, employees, agents, advisors, attorneys in fact or affiliates.
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agents and their Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrowers, that at least
one of the following is and will be true:
(a)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Commitments;
(b)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable and the
conditions are satisfied with respect to such Lender’s





--------------------------------------------------------------------------------





61
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement;
(c)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
(d)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agents, in their sole discretion, and such
Lender.
In addition, unless sub-clause (i) in the immediately preceding paragraph is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agents and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrowers, that none of the
Administrative Agents or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agents under this
Agreement, any Loan Document or any documents related to hereto or thereto).
The Administrative Agents hereby inform the Lenders that such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
The Lenders irrevocably authorize and direct the release of any Guarantor from
its obligations under its Guaranty automatically as set forth in Section 5.15.
(c) and authorize and direct the Administrative Agents to, at the Company’s
expense, execute and deliver to the







--------------------------------------------------------------------------------





62
applicable Guarantor such documents or instruments as the Company or such
Guarantor may reasonably request to evidence the release of such Guaranty.


ARTICLE VIII
Miscellaneous


SECTION 8.1.  Notices.
(a)    Subject to the last paragraph of Section 5.3, notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed or sent by telecopy or electronic
transmission, as applicable, as follows:
(i)    if to the Company, to Bristol-Myers Squibb Company, Route 206 & Province
Line Road, Princeton, New Jersey 08543, Attention of the Treasurer (email:
jeffrey.galik@bms.com or any successor email address) and Bristol-Myers Squibb
Company, 345 Park Avenue, New York, New York 10154, Attention of the General
Counsel (email: sandra.leung@bms.com or any successor email address);
(ii)    if to CBNA, (1) for notices concerning operational matters, to Citibank,
N.A. c/o Citibank Delaware, 1615 Brett Road, OPS 3, New Castle, DE 19720,
Attention of Chris Delduca (Telecopy No. (212) 994-0961; email:
Christopher.delduca@citi.com or any successor email address) or (2) for notices
concerning credit matters, to Citibank, N.A., 388 Greenwich Street, New York,
New York 10013, Attention of Pamela Kowalski (Telecopy No. (646) 291-1803;
email: pamela.kowalski@citi.com or any successor email address);
(iii)    if to a Lender, to it at its address (or telecopy number or electronic
mail address) set forth in Schedule 2.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto; and
(iv)    if to any Borrowing Subsidiary, to it at the addresses (or email
addresses) set forth above for the Company. Each Borrowing Subsidiary hereby
irrevocably appoints the Company as its agent for the purpose of giving on its
behalf any notice and taking any other action provided for in this Agreement and
hereby agrees that it shall be bound by any such notice or action given or taken
by the Company hereunder irrespective of whether or not any such notice shall
have in fact been authorized by such Borrowing Subsidiary and irrespective of
whether or not the agency provided for herein shall have theretofore been
terminated.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or electronic transmission, as





